UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7265


CECIL GUY TRUMAN,

                    Plaintiff - Appellant,

             v.

MR. FRYE, Sergeant; MR. MCDOUGAL, Correctional Officer; MR. FARLEY,
Correctional Officer,

                    Defendants - Appellees,

             and

MR. HEATH, Magistrate,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00963-LMB-IDD)


Submitted: June 18, 2020                                          Decided: June 30, 2020


Before WYNN, THACKER, and RUSHING, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Cecil Guy Truman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cecil Guy Truman seeks to appeal the district court’s orders granting Appellees’

motion to dismiss his 42 U.S.C. § 1983 (2018) complaint for failure to state a claim and

denying Truman’s motion for reconsideration. Although “[t]he parties to this appeal have

not questioned our jurisdiction . . . , we have an independent obligation to verify the

existence of appellate jurisdiction” and may exercise jurisdiction only over final orders and

certain interlocutory and collateral orders. Porter v. Zook, 803 F.3d 694, 696 (4th Cir.

2015) (internal quotation marks omitted); see 28 U.S.C. § 1292 (2018); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily,

a district court order is not final until it has resolved all claims as to all parties.” Porter,

803 F.3d at 696 (emphasis and internal quotation marks omitted). “Regardless of the label

given a district court decision, if it appears from the record that the district court has not

adjudicated all of the issues in a case, then there is no final order.” Id.

       In this case, the district court failed to address Truman’s claims that Jordan

McDougal violated his rights under the Due Process and Equal Protection Clauses of the

Fourteenth Amendment. Because the district court did not rule on those claims, it “never

issued a final decision” in this matter. Id. at 699. Accordingly, we dismiss the appeal for

lack of jurisdiction and remand to the district court for consideration of Truman’s

remaining claims. We express no opinion on the ultimate disposition of those claims, and

we deny Truman’s motion to appoint counsel. We dispense with oral argument because




                                               2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                            3